DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (hereinafter “Duan” US 2014 / 0362130).

As pertaining to Claim 1, Duan discloses (see Fig. 9 and Fig. 10) a subpixel circuit (1), comprising:  a data voltage write-in circuit (T202), a driving circuit (T207), a storage circuit (C21), a light-emitting time control circuit (T205), a light-emitting control circuit (T206) and a light-emitting element (105), wherein
the data voltage write-in circuit (T202) is connected to a voltage write-in control end (see (Scan1)), a first data signal end (i.e., a left end) and a control end (i.e., a gate) of the driving circuit (T207), and configured to, at a data voltage write-in stage (see (T21) in Fig. 10), write a data voltage from the first data signal end (i.e., the left end) into the control end (i.e., the gate) of the driving circuit (T207) under the control of the voltage write-in control end (see (Scan1) and (Vscan1) in Fig. 10);
the light-emitting time control circuit (T205) is connected to a light-emitting time control end (see (Scan2)), a second data signal end (i.e., a left end) and a control end (i.e., a gate) of the light-emitting control circuit (T206), and configured to, at a light-emitting time control stage (see (T22, T23) in Fig. 10), write a light-emitting control signal (i.e., a signal from a data line) from the second data signal end (i.e., the left end) into the control end (i.e., the gate) of the light-emitting control circuit (T206) under the control of the light-emitting time control end (see (Scan2) and (Vscan2) in Fig. 10);
a first end (i.e., an upper end) of the driving circuit (T207) is connected to a first voltage input end (see (VDD)), a second end (i.e., a lower end) of the driving circuit (T207) is connected to a first end (i.e., an upper end) of the light-emitting control circuit (T206), a second end (i.e., a lower end) of the light-emitting control circuit (T206) is connected to a first electrode (i.e., an upper electrode) of the light-emitting element 
a first end (i.e., a lower end) of the storage circuit (C21) is connected to the control end (i.e., the gate) of the driving circuit (T207), and a second end (i.e., an upper end) of the storage circuit (C21) is connected to the first voltage input end (see (VDD));
the storage circuit (C21) is configured to control a potential at the control end (i.e., the gate) of the driving circuit (T207); and
the light-emitting control circuit (T206) is configured to, within a light-emitting time period (see (T22, T23) in Fig. 10) of the light-emitting time control stage (again, see (T22, T23) in Fig. 10), enable the second end (i.e., the lower end) of the driving circuit (T207) to be electrically connected to the first electrode (i.e., the upper electrode) of the light-emitting element (105) under the control of the light-emitting control signal (i.e., a signal from a data line), so as to enable the driving circuit (T207) to drive the light-emitting element (105) to emit light in accordance with the data voltage (see Page 5 through Page 6, Para. [0098]-[0101] and [0106]).

As pertaining to Claim 2, Duan discloses (see Fig. 9 and Fig. 10) that the light-emitting time control circuit (T205) comprises a light-emitting time control transistor (see (T205)), a gate electrode of which is connected to the light-emitting time control end (see (Scan2) and (Vscan2) in Fig. 10), a first electrode (i.e., a left electrode) of which is connected to the second data signal end (i.e., the left end), and a second electrode (i.e., a right electrode) of which is connected to the control end (i.e., the gate) of the light-emitting control circuit (T206).

As pertaining to Claim 3, Duan discloses (see Fig. 9 and Fig. 10) that the light-emitting control circuit (T206) comprises a light-emitting control transistor (see (T206)), a gate electrode of which is the control end of the light-emitting control circuit (T206), a first electrode (i.e., an upper electrode) of which is the first end (i.e., the upper end) of the light-emitting control circuit (T206), and a second electrode (i.e., a lower electrode) of which is the second end (i.e., the lower end) of the light-emitting control circuit (T206).

As pertaining to Claim 4, Duan discloses (see Fig. 9 and Fig. 10) that the data voltage write-in circuit (T202) comprises a data voltage write-in transistor (see (T202)), a gate electrode of which is connected to the voltage write-in control end (see (Scan1) and (Vscan1) in Fig. 10), a first electrode (i.e., a left electrode) of which is connected to the first data signal end (i.e., a left end), and a second electrode (i.e., a right electrode) of which is connected to the control end (i.e., the gate) of the driving circuit (T207).

As pertaining to Claim 5, Duan discloses (see Fig. 9 and Fig. 10) that the driving circuit (T207) comprises a driving transistor (see (T207)), a gate electrode of which is the control end of the driving circuit (T207), a first electrode (i.e., an upper electrode) of which is the first end (i.e., the upper end) of the driving circuit (T207), and a second electrode (i.e., a lower electrode) of which is the second end (i.e., the lower end) of the driving circuit (T207), wherein the storage circuit (C21) comprises a storage capacitor (see (C21)), a first end (i.e., a lower end) of which is connected to the control end (i.e., 

As pertaining to Claim 6, Duan discloses (see Fig. 9 and Fig. 10) a method of driving the subpixel circuit (1) according to claim 1, wherein a display period (see (T21, T22, T23) in Fig. 10) of the subpixel circuit (1) comprises a data voltage write-in stage (T21) and a light-emitting lime control stage (T22, T23) arranged one after another (see Fig. 10),
wherein the method comprises:
at the data voltage write-in stage (T21), writing, by a data voltage write-in circuit (T202), a data voltage from a first data signal end (i.e., a left end) into a control end (i.e., a gate) of a driving circuit (T207) under the control of a voltage write-in control end (see (Scan1) and (Vscan1) in Fig. 10), and maintaining, by a storage circuit (C21), a potential at the control end (i.e., the gate) of the driving circuit (T207);
at the light-emitting time control stage (T22, T23), maintaining, by the storage circuit (C21), the potential at the control end (i.e., the gate) of the driving circuit (T207), and writing, by a light-emitting time control circuit (T205), a light-emitting control signal (i.e., a signal from a data line) from a second data signal end (i.e., a left end) into a control end (i.e., a gate) of a light-emitting control circuit (T206) under the control of a light-emitting time control end (see (Scan2)); and
within a light-emitting time period (see (T22, T23)) of the light-emitting time control stage (T22, T23), enabling, by the light-emitting control circuit (T206), a second end (i.e., a lower end) of the driving circuit (T207) to be electrically connected to a first 

As pertaining to Claim 13, Duan discloses (see Fig. 9, Fig. 10, and Fig. 12) a pixel circuit (see Fig. 12) connected to N data lines (see (S11, S12, S13), for example) and comprising N subpixel circuits (1) according to claim 1, N being an integer greater than or equal to 2 (again, see Fig. 12), wherein a light-emitting time control circuit (T205) of each subpixel circuit (1) of the N subpixel circuits (1) is connected to a corresponding data line (see (Idata)) of the N data lines (see Fig. 9; and see Page 6, Para. [0111] and Page 5 through Page 6, Para. [0098]-[0101] and [0106]).


Allowable Subject Matter

Claims 7-12 and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claim 7.  In particular, none of the references relied upon by the examiner teach or fairly suggest 
The invention of independent Claim 7 is best represented by the applicant’s originally filed disclosure at Figure 5.
As pertaining to most relevant prior art relied upon by the examiner, Duan discloses (see Fig. 9, Fig. 10, and Fig. 12) a pixel circuit (see Fig. 12) connected to N data lines and comprising N subpixel circuits (1), N being an integer greater than or equal to 2 (again, see Fig. 12).  Duan further discloses (see Fig. 9 and Fig. 10) that an nth subpixel circuit (1) comprises an nth data voltage write-in circuit (T202), an nth driving circuit (T207), an nth storage circuit (C21), an nth light-emitting control circuit (T206) and an nth light-emitting element (105), where n is a positive integer smaller than or equal to N.  
Duan discloses that for each of the n subpixels (1), the data voltage write-in circuit (T202) is connected to a voltage write-in control gate line (see (Scan1)), a control end (i.e., a gate) of the driving circuit (T207), and a data line (see (Idata)) of the N data lines, and configured to, at a data voltage write-in stage (see (T21) in Fig. 10), write a data voltage from the first data signal end (i.e., the left end) into the control end (i.e., the gate) of the driving circuit (T207) under the control of the voltage write-in control gate line (see (Scan1) and (Vscan1) in Fig. 10);
a first end (i.e., an upper end) of the driving circuit (T207) is connected to a first voltage input end (see (VDD)), a second end (i.e., a lower end) of the driving circuit (T207) is connected to a first end (i.e., an upper end) of the light-emitting control circuit 
a first end (i.e., a lower end) of the storage circuit (C21) is connected to the control end (i.e., the gate) of the driving circuit (T207), and a second end (i.e., an upper end) of the storage circuit (C21) is connected to the first voltage input end (see (VDD));
the storage circuit (C21) is configured to control a potential at the control end (i.e., the gate) of the driving circuit (T207); and
the light-emitting control circuit (T206) is configured to, within a light-emitting time period (see (T22, T23) in Fig. 10) of the light-emitting time control stage (again, see (T22, T23) in Fig. 10), enable the second end (i.e., the lower end) of the driving circuit (T207) to be electrically connected to the first electrode (i.e., the upper electrode) of the light-emitting element (105) under the control of the light-emitting control signal (i.e., a signal from a data line), so as to enable the driving circuit (T207) to drive the light-emitting element (105) to emit light in accordance with the data voltage (see Page 5 through Page 6, Para. [0098]-[0101] and [0106]).

Duan further discloses a light-emitting time control circuit (T205) that is connected to a light-emitting time control gate line (see (Scan2)), a control end (i.e., a gate) of a light-emitting control circuit (T206), and one of the N data lines (see (Idata)), and configured to, at a light-emitting time control stage (see (T22, T23) in Fig. 10), write a light-emitting control signal (i.e., a signal from a data line) from the data line into the 
However, Duan discloses that each nth subpixel circuit comprises an nth light-emitting time control circuit (T205).  That is, Duan does not disclose, nor does Duan suggest, a pixel structure comprising N subpixel circuits corresponding to each of N data lines, with N being an integer greater than or equal to 2, and one light-emitting time control circuit, wherein “the light-emitting time control circuit is connected to a light-emitting time control gate line, a control end of a light-emitting control circuit of each of the N subpixel circuits, and one of the N data lines, and configured to, at a light-emitting time control stage, write a light-emitting control signal from the one data line into the control end of the light-emitting control circuit of each of the N subpixel circuits under the control of the light-emitting time control gate line…” such that each “nth subpixel circuit” receives the light-emitting control signal from the one data line.  This pixel structure appears to be suggested solely by the applicant’s disclosure.  Therefore, Claim 7 as well as Claims 8-12 and 14-16 which depend from Claim 7 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2014 / 0333677) at Figure 2 and Yue et al. (US 10,930,203) at Figure 3 disclose pixel circuits comprising a light-emitting time control circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622